2:20-cv-04121-DCN          Date Filed 12/02/20      Entry Number 6        Page 1 of 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Robert Dana Green,                        )                   C/A No. 2:20-cv-4121 DCN
                                          )
                      Plaintiff,          )                   ORDER OF DISMISSAL
                                          )
              -vs-                        )
                                          )
The United States of America,             )
                                          )
                      Defendant.          )
__________________________________________)

       The court having been advised by counsel for the parties that the above action has been settled,

       IT IS ORDERED that this action is hereby dismissed without costs and without prejudice.

If settlement is not consummated within sixty (60) days, either party may petition the Court to reopen

this action and restore it to the calendar. Rule 60(b)(6), F.R.Civ.P. In the alternative, to the extent

permitted by law, either party may within sixty (60) days petition the Court to enforce the settlement.

Fairfax Countywide Citizens v. Fairfax County, 571 F.2d 1299 (4th Cir. 1978).

       AND IT IS SO ORDERED.




                                                      David C. Norton
                                                      United States District Judge

December 2, 2020
Charleston, South Carolina
